Title: To James Madison from John Armstrong, 30 March 1809
From: Armstrong, John
To: Madison, James


Private.
Dear Sir,
30 March 1809 Paris.
We are often as much injured by our friends, in this world, as by our enemeies [sic]. The circumstance that immediately occasions this remark, is the effect produced here by the Speech of M. Whitbread, (who is, no doubt, well disposed towards the U. S.) no less than by that of M. Canning, who, as certainly, has no great partiality for us. The one, (as you know), declared, that we had made an offer to join them in the War—while the other, artfully insinuated, that the prospect of Conciliating the U. S. was not worse than it had been. The effect of both has been, to awaken a high degree of suspicion here; & the consequences of this suspicion are—
1st. a virtual recall of the Order permitting our vessels to sail, by tacking to it an impracticable condition:
2d. a suspension of another and more important order (which had actually been given) to restore the Cargoes, sequestered While the Berlin decree operated only as a Custom-house regulation. The value of these cargoes is not less than eight or ten millions of francs & would have been a considerable point gained, from the wreck of our commerce here: And
3d. a reversal of condemnations by the Council of Prizes.
I know not whether I ought not to have given the character of a private letter to the last paragra[p]h of the postscript of my dispatch of the 22d. instant. It is therefore entirely with you to consider it as such, if you think proper to do so. When you write to M. Jefferson, I beg you to present me most respectfully and cordially to him, & inform him, that by the next public Ship that goes to America, I shall have the pleasure to send him an alteration of M. Guillaume’s plough, which, in light soils, is a great improvement upon the old one.
By the same vessel I propose con[s]igning to your patronage, a machine of prodigious consequence to us under our present circumstances—combining great usefulness & little expence, and meant to take the place of the common small Spinning-wheel in the manufacture of flax, tow and hemp. It occupies little more room than the Old spinning wheel, is put and kept in motion by any old or young Negro Wench on your farm—gives you twelve threads instead of one & those of better texture & (if you choose it) of greater fineness than can be given by fingers. The maker of it (who is an American) will probably accompany it.
You will permit me at the close of this hurried scrawl to express to you, Most sincerely, the pleasure I feel in finding You the successor of our Mutual & worthy friend, M. Jefferson, the hopes with regard to our common country with which this circumstance inspires me, and the good wishes I shall constantly frame for your happiness, both personal & public.
John Armstrong.
